Citation Nr: 0525214	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  01-07 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from November 1973 to December 
1973.

The case comes before the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   
The case was before the Board in November 2002 and August 
2003.  In both instances the case was remanded for additional 
development and is now once again before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  There is no credible medical evidence of a nexus or 
relationship between the veteran's current bilateral knee 
disorder and his period of service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claim via the February 2001 rating decision, the April 
2001 statement of case, the October 2001 RO letter, the 
February 2002 supplemental statement of the case, a November 
2002 Board remand, a February 2003 RO letter, a June 2003 
Board remand, a May 2004 RO letter and the January 2005 
supplemental statement of the case.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in February 2001, which is after the 
VCAA was enacted (effective November 9, 2000).  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

Significantly, in letters to the veteran dated in October 
2001, February 2003 and May 2004, the RO informed him of what 
information he needed to establish entitlement to the claim 
addressed in this decision and that he should send in 
information describing additional evidence or the evidence 
itself.  In this respect, the Board notes that these letters 
were provided to the claimant following the February 2001 
rating decision initially adjudicating the claim on appeal 
but prior to the case being certified to the Board for 
appellate adjudication.  Additionally, the Board notes that 
the content of those letters, the April 2001 statement of the 
case, the February 2002 supplemental statement of the case 
and the January 2005 supplemental statement of the case, 
fully complied with the requirements of 38 U.S.C.A. § 5103(A) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his increased rating claim.  In particular, the RO asked the 
veteran to tell VA about any additional information or 
evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statements of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
123-29 (2005).

In essence, the veteran in this case has been notified as to 
the laws and regulations governing his claim.  He has, by 
information letters, a rating decision, a statement of the 
case, and supplemental statements of the case, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

To establish service connection, the evidence must show that 
the disability at issue resulted from a disease or injury 
that was incurred in or was aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, 
including arthritis, to a compensable degree within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In the present case, the veteran submitted a claim in 
December 2000 seeking to reopen a previously denied claim of 
service connection for a bilateral knee disorder.  Following 
Board decision which reopened the veteran's claim and remand 
for development of additional evidence, the case is once 
again before the Board for appellate review. 

The medical evidence of record includes the veteran's service 
medical records.  A November 1973 notation indicated 
complaints of painful arches.  A report of medical board 
dated in December 1973 indicated that the veteran had two 
months of active duty and was referred for review after he 
was diagnosed with symptomatic pes planus.  The report also 
indicated that the veteran revealed that he had problems 
walking and standing all of his life due to his pes planus.  
The examiner indicated that the veteran had not reported this 
condition during his enlistment.  The report concluded by 
finding that the veteran was unfit for service, and that his 
pes planus was not incurred in or aggravated by his active 
military service. 

Post-service medical records include a private physician's 
statement written on a standardized form dated in November 
2000.  This form indicated that the veteran currently had 
degenerative joint disease of the knees, and that the 
veteran's physical training in service caused or exacerbated 
arthritis of the knees.  

The record also includes VA medical center (VAMC) records 
received in January 2001 and dated between January 1999 and 
July 2000.  These medical records document the treatment the 
veteran has received for various medical problems, but 
contain no nexus opinions relating his current bilateral knee 
disorder to his active service. 

VAMC treatment reports received in March 2003 and dated 
between September 1984 and December 1991 are also part of the 
record.  These treatment reports also do not contain any 
nexus opinions relating the veteran's bilateral knee disorder 
to his active service. 

The VA examined the veteran in July 2004.  The examiner 
reviewed the veteran's c-file and indicated that the veteran 
experienced no specific injuries to his knees and was never 
seen by an orthopedic surgeon during his two months of active 
duty.  As well, the examiner indicated that the veteran's 
current weight was 375 pounds as compared to the 170 pounds 
he weighed while in service.  The veteran indicated that he 
was receiving Social Security benefits but was not receiving 
workers compensation for his bilateral knee disorder.  The 
examiner diagnosed the veteran with chondromalacia, and a 
mild and minimal amount of degenerative arthritis.  In the 
examiner's opinion, the veteran's bilateral knee disorder was 
not related to his military service, but rather secondary to 
his obesity.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a bilateral 
knee disorder.  It is the Board's duty to assess the 
credibility and probative value of evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  The evidence of 
record does not establish a relationship between the 
veteran's current problems with his knees, and any incidence 
of service.  Although the evidence clearly demonstrates that 
the veteran currently has a bilateral knee disorder, there is 
no credible medical evidence or opinion of record, which 
effectively links this disorder to the veteran's military 
service.  

The only evidence that supports the veteran's claim is the 
November 2000 statement from a private physician.  The Board 
notes however, that this statement consists of a standardized 
form that does not indicate that the veteran's medical 
records were present or reviewed, nor does it include a 
rationale behind the physician's opinion.  In contrast, the 
July 2004 VA examiner states that he had access to the 
veteran's medical records and specifically refers to the 
veteran's service medical records.  Therefore, the Board 
finds the July 2004 examination report to be most probative, 
as it specifically indicated that the veteran's claims folder 
was reviewed and was based on a detailed examination of the 
veteran.  Factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).   

As mentioned above, the available service medical records 
show that at no time did the veteran receive treatment for or 
a diagnosis of a bilateral knee disorder.  As well, only one 
post-service medical record contained an opinion relating the 
veteran's bilateral knee disorder to his active service.  The 
remainder of the post-service medical records contain no 
medical opinions relating the veteran's bilateral knee 
disorder to his active service.  Finally, the most recent VA 
medical examination indicated that the veteran's bilateral 
knee disorder was more likely the result of his obesity and 
not the two months he spent on active duty.  In summary, the 
available medical evidence of record does not indicate that 
it was more likely than not that the veteran's current 
bilateral knee disorder was the result of his active service.  
Therefore, service connection cannot be established and the 
veteran's claim must be denied.

The only evidence in support of the veteran's claim is his 
own statements.  However, where the determinative issue is 
one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not show 
that the veteran possess the medical training and expertise 
necessary to render an opinion as to the cause or etiology of 
his bilateral knee disorder, the veteran's statements cannot 
serve as a basis upon which to grant his claim.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral knee disorder.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  See 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990).


ORDER

Service connection for a bilateral knee disorder is denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


